DETAILED ACTION
1.	This action is responsive to the communication filed on March 9, 2021.  Claims 1-20 are pending.  At this time, claims 1-20 are still rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed March 9, 2021, under Double Patenting, with respect to claims 1-20, have been considered but are not persuasive.  In order to overcome the Double Patenting, applicant needed to file an official Terminal Disclaimer within the next amendment.
Applicant’s arguments filed March 9, 2021, under 35 USC 103, with respect to claims 1-20, have been considered but they are not persuasive.
Applicant has argued that the combination of teaching between Norris and Haahr fails to teach or suggest (e.g., claim 1), “splitting of a search query; transforming the query into one or more related queries; and searching each of related queries separately”. In addition, applicant also has argued that prior art Haahr has shown each search query is separately associated with only one search document and multiple search query-search document associations can be formed for any given search query. This is showing relation to the document and merely the multiple query association being linked to a query, but not with the relationship of the queries themselves as claimed. Therefore, each of the related queries in Haahr is not searched separately.
Examiner respectfully disagrees and maintain that Haahr teaches the claimed subject matter of searching each of related queries separately.  In fact, Haahr further teaches the selector 36 selects the stored documents 41, which are each separately associated with a stored query 40 based on either a search document chosen following an issued search or from a set of search results received for an issued search.  The regenerator 37 selects one or more of the stored documents 41, which are each separately associated with a stored query 40 based on the query log 26. In a further embodiment, the regenerator 37 regenerates the search results from previously tracked queries 27, as reflected in the query log 26. The regenerator 37 selects the regenerated each separately associated with a previously tracked search query 27 (see column 5, lines 51-67 of Haahr.) Note that each search query is separately associated with only one search document (see column 9, lines 27-28 of Haahr.)  Furthermore, Figure 6 and figure 7 do disclose a step of “Issue search” with element 91 and element 101, respectively, which shows each query has separately searched. Thus the combination of teaching between Norris and Haahr teaches “searching each of related queries separately.”
In response to applicant’s argument that there is no teaching, teaching away, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of teaching between Norris and Haahr as described above is proper and efficient.
For the above reasons, it is believed that the rejection should be sustained.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,362,060 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the two inventions have similar subject matter, especially for concealing searches for information stored on public networks, includes transforming the sensitive query into one or more related queries, submitting the related queries over the public network to the search engine, aggregating search results from the search engine, and performing a search on the original query with a search engine privately against said search results.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 4, 6, 9-10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Norris; James et al. (US 8156099 B2), in view of Zander; Justyna (US 9317551 B1), and further in view of Haahr; Paul et al. (US 8086619 B2).
a.	Referring to claim 1:
		i.	Norris teaches a method for concealing searches for information stored on public networks, comprising:
(1)	splitting of a search query (see column 1, lines 64-65 of Norris);
(2)	transforming the query into one or more related queries (see the combination of teaching between Norris and Zander, column 2, lines 60-63 of Zander); and
(3)	searching each of related queries separately (see the combination of teaching between Norris and Haahr, column 9, lines 22-30 of Haahr).
ii.	Although Norris teaches the claimed subject matter, Norris is silent or is not clear on the capability of (1) transforming the query into one or more related in column 2, lines 60-63 of Zander.  Haahr teaches (2) in column 9, lines 22-30 of Haahr).
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Norris with the teaching of Zander to provide a search query to the device via the TCE-based search engine user interface (see column 2, lines 52-53 of Zander), and with the teaching of Haahr for providing search query refinements (see column 1, lines 15-16 of Haahr).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Norris with the teaching of Zander to share information and to provide information to the TCE-based search engine (see column 2, lines 22-23 of Zander), and with the teaching of Haahr for creating query refinement suggestions. At least one search document retrieved responsive to a query is matched to one or more stored queries. The stored query is scored as a potential query refinement suggestion (see column 2, lines 15-16 of Haahr).
b.	Referring to claim 4:
		i.	The combination of teaching between Norris, Zander, and Haahr teaches the claimed subject matter. Norris further teaches:
(1)	wherein there are two or more related benign queries made to the search engine (see column 2, lines 4-14 of Norris).
c.	Referring to claim 6:
		i.	The combination of teaching between Norris, Zander, and Haahr teaches the claimed subject matter. Norris further teaches:
(1)	wherein the related queries are issued from different addresses (see column 8, line 53 through column 9, line 10 of Norris).
d.	Referring to claim 9:
		i.	The combination of teaching between Norris, Zander, and Haahr teaches the claimed subject matter. Zander further teaches:
(1)	implemented in a cloud computing environment (see Figure 2, element 240, and column 4, lines 3-13 of Zander).
Referring to claim 10, 14, and 16:
i.	These claims consist a search concealing system to implement the steps of claims 1,6, and 9, thus they are rejected with the same rationale applied against claims 1,6, and 9 above.
10.	Claims 2-3, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Norris; James et al. (US 8156099 B2), in view of Zander; Justyna (US 9317551 B1), in view of Haahr; Paul et al. (US 8086619 B2), and further in view of Yang; Tao et al. (US 8407229 B2) - IDS.
a.	Referring to claims 2 and 11:
		i.	Although the combination of teaching between Norris, Zander, and Haahr teaches the claimed subject matter, they are silent on the capability of disclosing aggregating search results from the plurality of related querie; and performing a search on the original query with a search engine privately against the aggregated search results. On the other hand, Yang teaches:
(1)	aggregating search results from the plurality of related querie (see column 1, lines 45-52; and column 2, lines 6-21 of Yang); and performing a search on the original query with a search engine privately against the aggregated search results (see column 4, lines 32-39 of Yang).
ii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Norris with the teaching of Yang for aggregating the search results from each scheme to produce a search results list (see column 1, lines 51-52 of Yang).
iii.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Norris with the teaching of Yang for optimizing the aggregation and ranking of search results that match a search query with user feedback (see column 2, lines 13-15 of Yang).
b.	Referring to claim 18:
		i.	The combination of teaching between Norris, Zander, Haahr, and Yang teaches the claimed subject matter. Yang further teaches:
(see column 1, lines 45-52; and column 2, lines 6-21 of Yang); and performing a search on the original query with a search engine privately against the aggregated search results (see column 4, lines 32-39 of Yang).
c.	Referring to claims 3, 12, and 19:
		i.	The combination of teaching between Norris, Zander, Haahr, and Yang teaches the claimed subject matter. Norris, Zander, and Yang further teach:
(1)	wherein the submitting of the related queries is over the plurality of the public networks to the plurality of the search engines (see Figure 2 and Figure 4, column 4, lines 57-64 of Norris), wherein the aggregating of the search results is from the plurality of the search engines (see column 1, lines 45-52; and column 2, lines 6-21 of Yang), and wherein the search results are stored in a computer readable medium (see column 10, lines 1-9 of Zander).
11.	Claims 5, 7-8, 13, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Norris; James et al. (US 8156099 B2), in view of Zander; Justyna (US 9317551 B1), in view of Haahr; Paul et al. (US 8086619 B2), and further in view of Zhang; Ya et al. (US 7949672 B2).
c.	Referring to claims 5, 13:
		i.	Although the combination of teaching between Norris, Zander, and Haahr teaches the claimed subject matter, wherein the related queries are sent from at least one user who was not the searcher issuing a sensitive query (see column 2, lines 4-26 of Norris), they are silent on the capability of disclosing or mentioning about sensitive query.  On the other hand, Zhang teaches sensitive query in column 2, lines 47-60 of Zhang).
ii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Norris with the teaching of Zhang for identifying regionally sensitive queries (see column 1, lines 8-9 of Zhang).
iii.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Norris with the teaching of Zhang to improve the classification and identification of regional sensitive queries, (see column 2, lines 58-60 of Zhang).
b.	Referring to claims 7, 15(a):
		i.	The combination of teaching between Norris, Zander, Haahr, and Zhang teaches the claimed subject matter. Zhang further teaches:
(1)	wherein the user or device issuing the search identifies the search as sensitive (see column 2, lines 47-60 of Zhang).
c.	Referring to claims 8, 15(b)):
		i.	The combination of teaching between Norris, Zander, Haahr, and Zhang teaches the claimed subject matter. Zhang further teaches:
(1)	wherein the search is classified as sensitive automatically (see column 3, lines 2-20 of Zhang).
d.	Referring to claim 20:
		i.	The combination of teaching between Norris, Zander, Haahr, and Zhang teaches the claimed subject matter. Norris, Zander, and Zhang further teach:
(1)	wherein the search results are stored in the computer readable storage medium (see column 10, lines 1-9 of Zander), wherein there are two or more related benign queries made to the search engine (see column 2, lines 4-14 of Norris), wherein the related queries are sent from at least one user who was not the searcher issuing said sensitive query (see column 2, lines 4-26 of Norris, see also column 2, lines 47-60 of Zhang), wherein the related queries are issued from different addresses (see column 8, line 53 through column 9, line 10 of Norris), wherein the user issuing the search identifies the search as sensitive (see column 2, lines 47-60 of Zhang), and wherein the search is classified as sensitive automatically (see column 3, lines 2-20 of Zhang).
Conclusion
12.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        
April 19, 2020